                  IN THE UNITED STATES DISTRICT COURT
                                                                             FILED
                      FOR THE DISTRICT OF MONTANA                             JUNO 6 2019
                           MISSOULA DIVISION                              C/t,f'k, U. S . .
                                                                            District o~;tnct Court
                                                                                   Missout~ntana

 UNITED STATES OF AMERICA,                          CR 18-09-M-DWM

                           Plaintiff,                      ORDER

            vs.

 ALLEN WESLEY HARWOOD and
 DEZMEN TAMIRE PATRON,

                           Defendants.


       This matter comes before the Court on the United States' motion for final

order of forfeiture. Having reviewed the motion, the Court finds:

       1. The United States commenced this action pursuant to 21 U.S.C.

§ 853(a)(l), 21 U.S.C. § 881(a)(7) and (11), and 18 U.S.C. § 924(d).

       2. A preliminary order of forfeiture was entered on April 25, 2018. (Doc.

40.)

       3. All known interested parties were provided an opportunity to respond and

publication has been effected as required by 21 U.S.C. § 853(n)(l). (Doc. 44.)

       4. A Settlement Agreement between the United States and Petitioner Brian

Harwood filed on September 26, 2018, and a Court Order approving the Settlement

Agreement filed on September 27, 2018, provided a release of lis pendens which




                                         1
provided the United States with, upon the sale of that real property, all proceeds to

which it was entitled, namely $28,608.58 in U.S. Currency. (Docs. 71, 73.)

      5. It appears there is cause to issue a forfeiture order under 21 U.S.C.

§ 853(a)(l), 21 U.S.C. § 881(a)(7) and (11), and 18 U.S.C. § 924(d).

      It is therefore ORDERED, DECREED AND ADJUDGED that:

      1. The motion for final order of forfeiture (Doc. 80) is GRANTED.

      2. Judgment of forfeiture of the following property shall enter in favor of the

United States pursuant to 21 U.S.C. § 853(a)(l), 21 U.S.C. § 881(a)(7) and (11),

and 18 U.S.C. § 924(d), free from the claims of any other party, the following

property:

            •   $28,608.58 U.S. Currency (in lieu of Residential property located at
                4 783 Calistoga Lane, Missoula, Montana 59808, more fully described
                as Lot A126 of Canyon Creek Village, Phases 9 and 10, a platted
                subdivision in Missoula County, Montana);

            • Smith and Wesson .22 caliber pistol bearing serial number 98963 and
              ammunition;

            • Black ballistic vest;

            • Ammunition: 3 rounds of .45 caliber and 18 rounds of .40 caliber;

            • Lock picking kit;

            •   Silver Galaxy S6 cell phone;

            • Black LG cell phones (five);

            • Double blade Samurai sword with blade cover;


                                           2
         • HP laptop computer with serial number CNF7286205; and

         • Samsung cell phone.

      3. The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

      DATED this      G?~ ay of June, 2019.




                                                           , District Judge
                                                           ict Court




                                          3
